Title: [Diary entry: 27 October 1770]
From: Washington, George
To: 

Saturday 27. Left our Incampment a Quarter before Seven, and after passing the Creek near wch. we lay, & another much the same size & on the same side (West); also an Island abt. 2 Miles in length (but not wide) we came to the Mouth of Muskingham, distant from our Incampment abt. 4 Miles. This River is abt. 150 yards wide at the Mouth; a gentle currant & clear stream runs out of it, & is navigable a great way into the Country for Canoes.  From Muskingham to the little Kanhawa is about 13 Miles. This is about as wide at the Mouth as the Muskingham, but the water much deeper. It runs up towards the Inhabitants of Monongahela, and according to the Indians Acct. Forks about 40 or 50 Miles up it; and the Ridge between the two Prongs leads directly to the Settlement. To this Fork, & above, the Water is navigable for Canoes. On the upper side of this River there appears to be a bottom of exceeding rich Land and the Country from hence quite up to the 3 Islands level & in appearance fine. The River (Ohio) running round it in the nature of a horse shoe, forms a Neck of flat Land wch. added to that rung. up the 2d. long reach (aforementiond) cannot contain less than 50,000 Acres in view. About 6 or 7 Miles below the Mouth of the Canhawa we came to a small Creek on the west side, which the Indns. calld little Hockhocking; but before we did this, we passd another sml. Creek on the same side near the Mouth of the River & a cluster of Islands afterwards. The lands for two or three Miles below the Mouth of the Canhawa on both sides the Ohio, appear broken & indifferent; but opposite to the little hockhocking there is a bottom of exceeding good Land, through wch. there runs a smal water course. I suppose there may be of this bottom & flat Land together, two or three thousand Acres. The lower end of this bottom is opposite to a smal Island wch. I dare say little of it is to be seen when the River is high. About 8 Miles below little Hockhocking we Incampd opposite to the Mouth of the great Hockhocking, which tho so calld is not a large water; tho the Indians say Canoes can go up it 40 or 50 Miles. Since we left the little Kanhawa the Land neither appear so level nor good. The Bends of the River & Bottoms are longer indeed but not so rich, as in the upper part of the River.